Citation Nr: 0303924	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an October 1953 rating decision, which denied 
the veteran's claim of entitlement to service connection 
for residuals of a left eye injury, was clearly and 
unmistakably erroneous.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh



INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim there was 
clear and unmistakable error in an October 1953 rating 
decision which denied the veteran's claim of entitlement to 
service connection for residuals of a left eye injury.  The 
Board remanded this matter to the RO in June 1998 for further 
evidentiary and procedural development.  In the course of the 
appeal the case became merged with the appeal of a June 2000 
rating decision which denied the veteran's claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal before the Board has been obtained.

2.  The October 1953 rating decision which denied service 
connection for residuals of a left eye injury applied 
existing statutes and regulations and was supported by 
evidence then of record; it did not involve undebatable error 
which, had it not been made, would have manifestly changed 
the outcome of the decision.

3.  When the RO decided the claim in October 1953, the 
correct facts as they were known at the time were before the 
RO, and the RO correctly applied the applicable laws and 
regulations.

4.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and 
service.



CONCLUSIONS OF LAW

1.  The October 1953 rating decision which denied service 
connection for residuals of a left eye injury did not contain 
clear and unmistakable error. 38 C.F.R. § 3.105(a) (2002).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in November 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the remand which occurred during this appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.






(a.)  Whether an October 1953 rating decision, which denied 
the veteran's claim of entitlement to service connection for 
residuals of a left eye injury, was clearly and unmistakably 
erroneous.

The veteran's service medical records show that on 
preinduction examination in March 1951 the veteran's eyes 
were normal on clinical evaluation and that ophthalmoscopic 
examination revealed normal findings.  

The service medical records note that in November 1951 the 
veteran reported a history of a left eye injury which 
occurred in May 1951, prior to his entrance into military 
service, in which he reportedly was struck in the left eye by 
a baseball.  He was diagnosed in November 1951 with a diffuse 
anterior opacity of the lens of his left eye secondary to 
traumatic injury caused by a blow to this eye by a baseball 
in May 1951.  The injury was noted to have existed prior to 
entry into active duty.

In February 1953 the veteran was treated for mild 
conjunctivitis of the left eye due to irritation by smoke.  
At the time, he complained of a haziness in front of his left 
eye.  Ophthalmologic examination revealed irregular linear 
lenticular opacities in his left eye.  He was treated for a 
diagnosis of an anterior capsular cataract of the left eye 
with a history of left eye injury after being struck by a 
bottle in 1951.

Separation examination in June 1953 shows that the veteran 
reported a history of eye trouble in his medical history 
questionnaire.  However, objective examination revealed that 
his were normal on clinical evaluation and that 
ophthalmoscopic examination revealed normal findings.  

The veteran's DD 214 shows that he did not receive any wounds 
related to combat.

In July 1953 the veteran filed a claim for VA compensation 
for a left eye injury which he claimed was the result of an 
explosion which occurred in February 1953.  The report of a 
VA examination dated September 1953 noted that the veteran 
had a history of a left eye injury prior to entering service.  
Objective examination revealed that the veteran's eyes were 
normal in all respects, with normal conjunctivae, eye 
muscles, fundae, media and visual acuity.  His pupils both 
were normal and displayed normal reaction to light and 
accommodation.  There was no evidence of cataract or 
lenticular changes in either eye.  The diagnosis was 
"Emmetropia, (normal eyes)."  Based on these clinical 
findings the veteran's claim of entitlement to service 
connection for residuals of a left eye injury were denied by 
the RO in an October 1953 rating decision.  The veteran was 
issued notice of this decision and his appellate rights in 
correspondence dated in October 1953 but did not file a 
timely appeal.  The October 1953 decision then became final.

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. § 3.159 
(2002)), are not applicable to claims of clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001).

The veteran claims that the RO's October 1953 rating decision 
which denied his claim of entitlement to service connection 
for residuals of an eye injury should be overturned on the 
basis that it was clearly and unmistakably erroneous.  The 
veteran claims that VA compensation should have been granted.  
Under applicable criteria, previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R.§ 3.105(a) 
(2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has addressed the question of 
determining when there is CUE present in a prior decision.  
In this regard, the Court has propounded a three-pronged 
test.  These are (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

"...CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error... that, if true, 
would be CUE on its face, persuasive reasons must 
be given as to why the result would have been 
manifestly different but for the alleged error.  
It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger."

At the time of the October 1953 rating decision, governing 
laws and regulations regarding the service connection 
provided that:

Effective 08-09-46, VAR I and II

Service connection

Service connection connotes many factors.  In 
general, and fundamentally it means establishment 
of the incurrence of injury or disease or 
aggravation of a preexisting injury or disease 
resulting in disability coincidentally with the 
period of military or naval service.  This may be 
accomplished by the presentation of affirmative 
facts showing the inception of aggravation of an 
injury or disease during active service or through 
the operation of statutory or regulatory 
presumptions.  Determinations as to service 
connection, in general, should be based on review 
of the entire evidence of record in the individual 
case with due consideration extended to the defined 
and consistently applied policy of the VA to 
administer the law under a broad and liberal 
interpretation consistent with the facts shown in 
each case.

Presumption of soundness

For the purpose of VAR 1 Part 1 paragraph 1(a), as 
amended 07-13-43, every person employed in the 
active military or naval service shall be taken to 
have been in sound condition when examined, 
accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the 
time of the examination, acceptance, or enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease existed 
prior to acceptance and enrollment, and was not 
aggravated by such active military or naval 
service.

Relative to notation at enlistment, only those 
defects, infirmities, and disorders recorded at the 
time of examination are considered as noted.  
History of pre-service existence of defects, 
infirmities, or disorders recorded at the time of 
examination for acceptance and enrollment, does not 
constitute a notation of such conditions, but will 
be considered together with all other material 
evidence in determinations as to the inception of 
such defects, infirmities, or disorders.

Service connection by aggravation

Effective 09-04-43, VAR 1 Section 9(b)(3)(a) and (b) Part 1 
states:

(a)  Where notation or clear and unmistakable 
evidence shows that a disease or injury existed 
prior to service, service connection on the basis 
of aggravation will be conceded in case there is 
any increase in disability during active service 
resulting from the injury or disease manifested on 
the record, except where contrary to clear and 
unmistakable facts including medical principles.

(b)  In considering the question of aggravation, 
attention is invited to the fact that by reason of 
the amendment of paragraph 1(b), Part 1, Regulation 
1(a), greater weight attaches to the report of 
examination at the time of entrance into active 
service that heretofore.  Also, that paragraph 1(d) 
Part 1, Veterans Regulation 1(a) is modified to the 
extent that medical judgment alone, as 
distinguished from well established and accepted 
medical principles, is no longer sufficient to 
support a finding of natural progress.  Further, 
that medical or surgical treatment furnished during 
service for preexisting conditions does not of 
itself establish increase in disability, however, 
increase in severity necessitating treatment, 
unless actually improved thereby, may do so.  
Discovery or notation of healed residuals of former 
injury or disease, without evidence of active 
pathology during service, does not reflect 
increased disability.  Mere recurrences within a 
short period after entrance into active service, as 
of epileptic seizures, seasonal asthma, recurrent 
dislocations, etc., do not establish increase in 
the degree of disability.  There are certain 
diseases, including new growths (including most 
endocrine disturbances (except for hypothyroidism 
and diabetes mellitus), epilepsy, arteriosclerosis, 
and hypertrophic (degenerative) arthritis, commonly 
designated osteoarthritis, which in the absence of 
pertinent local injury or abrupt and sudden 
pathological developments, do not, of themselves, 
reflect increase in severity.  On the other hand, 
advancement of conditions such as peptic ulcer 
disease, atrophic arthritis, diabetes mellitus, 
active pulmonary tuberculosis, bronchial asthma, 
(not established as seasonal), and dementia praecox 
(with any sudden alternation of personality) can be 
expected from the usual exertion, exposure, 
emotional stress, or strain, or other adverse 
influence of the service.  Active infections, as 
pneumonia, active rheumatic fever (even though 
recurrent) acute pleurisy, acute ear disease, and 
sudden developments, as hemoptysis, lung collapse, 
perforating ulcer, decompensating heart disease, 
coronary occlusion or thrombosis, cerebral 
hemorrhage, occurring in service are service 
incurred or aggravated unless shown by clear and 
unmistakable evidence that there was no increase 
during service.  Even though prior existence of the 
condition not noted by report of examination at the 
time of entrance into service may be established by 
clear and unmistakable evidence, the records and 
affidavits of physicians, hospitals, or 
institutions, can not be accepted to controvert the 
report of examination at the time of entrance into 
active service as to the severity of the 
preexisting condition, unless the evidence 
constitutes clear and unmistakable showing to the 
contrary.

The service medical records show that the veteran reported 
having a history of a left eye injury prior to entering 
military service.  This history was not noted on preinduction 
examination in March 1951 as it was reported to have occurred 
approximately two months afterward in May 1951.  The veteran 
entered active duty in September 1951 and the history of a 
left eye injury (alternately reported to be the result of 
being struck by a baseball or a bottle) was first noted in 
November 1951.  

In February 1953 the veteran was noted to have a traumatic 
cataract of his left eye which was attributed to the left eye 
injury which preexisted his entry into service.  We note that 
the service medical records do not show that he sustained any 
other traumatic injury to his left eye during active duty 
such as the explosion which he alleged to have occurred in 
February 1953.  The cataract could not therefore be 
reasonably construed to have been incurred in service and 
furthermore there is no evidence demonstrating that the 
cataract was not a normal progression of his preexisting left 
eye injury.   The veteran received treatment with the 
intention to ameliorate his cataract condition and this, in 
fact, was the result as his eyes were normal at the time of 
his separation from service and no disability affecting his 
left eye was discovered on VA examination in September 1953.  
This evidence does not support a finding that there was a 
worsening of a pre-existing left eye injury which was 
incurred in active service.  VA cannot award disability 
compensation where a chronic disabling condition does not 
exist.  We find that there is no objective evidence 
demonstrating that the original RO rating decision of October 
1953 which denied the veterans claim of service connection 
for residuals of a left eye injury on a direct basis and on 
the basis of aggravation was in error.  The decision was 
properly based on the available evidence of record at the 
time and the applicable laws and regulations then in effect.

To the extent that the veteran contends that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44.  

(b.)  Entitlement to service connection for PTSD.

The veteran's service medical records show no treatment for 
combat-related injuries during active duty or documentation 
of psychiatric treatment.  He was noted to be psychiatrically 
normal on preinduction examination in March 1951 and on 
separation examination in June 1953.  However, on his medical 
history questionnaire at separation he admitted experiencing 
terrifying dreams and nightmares and having depression, 
excessive worry and an excessive drinking habit.  The 
examining physician wrote in the veteran's service separation 
medical report that "(the veteran) worries and has to drink 
beer and whiskey to go to sleep; general nervousness."

The veteran's DD 214 shows that he served in Korea during the 
Korean War and was attached to the 57th Field Artillery 
Battalion.  Service medical records indicate that he was with 
this unit until late February 1953 when he was transferred to 
a field hospital for medical treatment of his left eye and 
thereafter was returned to duty.  His DD 214 shows that his 
military occupational specialty number was 1641 which was the 
designation for a field wire chief.  The duties of a field 
wire chief were to string out telephone cable to permit 
direct communication between headquarters and troop elements 
deployed forward in the field.  No decorations indicating 
participation in combat or wounds received in combat are 
shown on his DD 214.  Official unit history reports, however,  
indicate that the 57th Field Artillery Battalion operated in 
Korea and engaged in actions in support of the 31st Infantry 
Regiment upon arrival in Korea in September 1950 up through 
the end of hostilities in July 1953.  

VA psychiatric treatment records dated from 1999 to 2001 show 
that the veteran received counseling and pharmacological 
therapy for a diagnosis of PTSD manifested by memory 
flashbacks, sleep disturbance, depression and intrusive 
thoughts associated with stressors related to his military 
service in Korea with the 57th Field Artillery Battalion.  
Noteworthy among these records are treatment entries dated in 
February 2000 which show that the veteran's diagnosis of PTSD 
was related to his long history of alcohol use to self-
medicate and help him to cope with his memories in the years 
following his separation from service.  At the time, he had 
successfully completed a sobriety program to break his 
dependency on alcohol.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In the present case, there is no specific evidence that 
shows, per se, that the veteran as an individual was directly 
involved in combat against enemy forces during active 
service.  The veteran's service medical records do not show 
treatment for wounds sustained in combat and his DD 214 does 
not show that he was awarded any decorations specific to 
combat.  However, the history records of the veteran's 
military unit, the 57th Field Artillery Battalion, shows the 
battalion was supporting the combat operations of the 31st 
Infantry Regiment, and the war time events the veteran 
described to VA medical staff who concluded he has PTSD based 
on these events, are consistent with events one would 
reasonably expect to occur in an artillery unit conducting 
its war time mission.  The veteran's admissions on his 
medical history questionnaire made at the time of his 
separation from service, in which he reported experiencing 
terrifying dreams and nightmares and having depression, 
excessive worry and an excessive drinking habit, are also 
instructive. 

In view of the aforementioned facts, and resolving reasonable 
doubt in favor of the veteran we find that service connection 
is warranted for PTSD.  (See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).)  The 
veteran's appeal with respect to this issue is granted, 
subject to the controlling laws and regulations which govern 
awards of VA compensation benefits.  (See 38 C.F.R. § 3.400.)


ORDER

The rating decision of October 1953, which denied service 
connection for residuals of a left eye injury, did not 
involve CUE, and the appeal in this regard is denied.  

Service connection for PTSD is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

